Exhibit 10.1

PRODUCTION LICENSE AGREEMENT

IRAQI LIGHT ARMORED VEHICLES

This License Agreement (the “License Agreement”) is made the 13th day of June
2006:

Between:

Force Protection Industries, Inc., a Nevada corporation, whose address is 9801
Hwy 78, Bldg #1, Ladson, SC 29456, jointly with its corporate parent Force
Protection, Inc. (hereinafter referred to as “FPI”)

-and-

BAE Systems Land & Armaments L.P., a Delaware limited partnership, acting
through its Ground Systems Division, with its principle office at 1100 Bairs
Road, York, PA 17404 (hereinafter referred to as “BAE”).

RECITALS

Whereas, FPI owns, possesses or has the right to use certain patents, patent
applications, licensed technology, know-how, trade secrets, designs, copyrighted
material, systems and other proprietary intellectual property (the “IP”)
associated with the Cougar variant 4x4 armored vehicle known as the Iraqi Light
Armored Vehicle (the “ILAV Vehicle”); and

Whereas, FPI owns and possesses engineering specifications, drawings, technical
data, bills of material, part numbers and other technical information relating
to the ILAV Vehicle, including all revisions, changes and additions thereto (the
“Technical Data Pack” or the “TDP”) and has created or will create technical
manuals, tooling, systems diagrams, process flow diagrams, vendor lists, and
other documents and information relating to the design, performance, testing,
manufacture, operation and repair of the ILAV Vehicle (collectively with the
TDP, the “Confidential Information”); and

Whereas, FPI and BAE have agreed to team together to secure a U.S. Government
contract (ref W56HZV-06-D-VB01) for the manufacture and sale of Cougar ILAV
Vehicles to the US Army Tank Armament & Automotive Command (“TACOM”) it being
currently contemplated by the parties that such contract could include up to
1050 ILAV Vehicles with all options (hereinafter referred to as the “ILAV
Contract”); and

Whereas, As part of such teaming arrangement the parties have agreed that (i)
BAE shall act as the prime contractor under the ILAV contract and FPI shall act
as its subcontractor under a subcontract agreement (the “Subcontract”) pursuant
to which FPI shall manufacture fifty percent (50%) of the vehicles required
under the ILAV Contract (the “Subcontract Vehicles”) except as otherwise agreed
to by the parties, and (ii) that FPI shall grant to BAE a production license to
manufacture up to 1050 ILAV Vehicles under the ILAV Contract on such terms and
conditions as may be acceptable to FPI.

Grant of Production License:

For and in consideration of the payment of the License Agreement Fee hereunder,
FPI hereby grants to BAE a non-exclusive, revocable, “build to print” production
license to use the IP, TDP, Improvements, as defined hereunder, and the
Confidential Information, which license shall not be terminated except as
provided herein, for the duration of contract W56HZV-06-D-VB01, referenced in
the recitations, above:

·         For the purpose of manufacturing up to 1050 of the ILAV Vehicles
required under the ILAV Contract, such permitted use to include without
limitation developing tooling and manufacturing processes, contacting vendors,
procuring materials, fabricating parts, assembling components and undertaking
such other customary manufacturing activities as necessary to produce the ILAV
Vehicles;

1


--------------------------------------------------------------------------------




·         To make additions or revisions to the TDP or Confidential Information
or otherwise to adapt, correct and otherwise conform the TDP or Confidential
Information to BAE’s processes, which shall be deemed an Improvement as defined
hereunder, for FPI’s unrestricted use and BAE’s use solely for the manufacture
of those ILAV vehicles reserved for BAE pursuant to this License Agreement;

·         To sell and deliver the ILAV Vehicles to TACOM as required under the
ILAV Contract; and

·         On the express condition that the parties mutually agree on the terms
of the Subcontract and that the Subcontract includes a requirement that FPI be
awarded production of not less than 50% of all ILAV Vehicles except as otherwise
agreed to by the parties on terms acceptable to FPI.

The grant of the Production License Agreement by FPI shall in no event be
construed as a grant of any other right, title or interest in and to the ILAV
Vehicle, the IP, TDP or the Confidential Information, and BAE shall not use any
IP, TDP or Confidential Information for any purpose other than as provided
herein. BAE may attach limited drawings and specifications to purchase orders it
issues to vendors and suppliers, subject to BAE’s compliance with the protection
of FPI’s information as provided herein, solely for production of the ILAV
Vehicles pursuant to this License Agreement, but BAE shall not otherwise
transfer IP, TDP or Confidential Information or sub-license any of its rights
under this License Agreement (whether to subcontractors or otherwise) without
the express prior written consent of FPI, and shall not assert any right, title
or claim to the IP or the Confidential Information. BAE shall have the right to
provide TACOM with manuals for operation and for maintenance and repair of ILAV
Vehicles and any other deliverable currently required under the ILAV Contract.

Ownership of Rights — Improvements:

FPI will provide to BAE for use under this agreement the TDP and Confidential
Information for the ILAV Vehicle and FPI shall cooperate and assist BAE in
making such additions or revisions to the TDP and Confidential Information as
necessary to ensure the ILAV conforms to all performance and contractual
requirements of the ILAV Contract, provided however that FPI shall at all times
retain the exclusive legal right, title and interest in and to the TDP and the
Confidential Information. BEA may propose changes to the TDP or Confidential
Information, provided however that FPI shall have the exclusive right to make
final changes to the TDP or to any of the Confidential Information.

BAE shall promptly disclose to FPI any new or improved designs, specifications,
developments, enhancements or derivatives developed by BAE specifically for the
ILAV Vehicles, relating to or capable of being used in the TDP, the Confidential
Information or the ILAV Vehicles, whether patentable or not, which would make
the vehicles cheaper, more effective, more easily produced, more useful or more
valuable, or would in any other way enhance the TDP, the Confidential
Information or the ILAV Vehicles (the “Improvements”). BAE hereby assigns to FPI
all its right, title and interest in and to all Improvements upon their creation
by BAE, and upon such creation the Improvements shall be deemed to be part of
the IP and the use by BAE of such Improvements shall be deemed to be included in
and covered by this License Agreement.

License Agreement Fee & Reports:

Except as otherwise provided herein, in consideration of the License granted
pursuant to this License Agreement by FPI to BAE, BAE shall pay to FPI a fully
earned, non-refundable license fee of $8,027 per vehicle for each ILAV Vehicle
manufactured by BAE under the ILAV Contract (the “License Agreement Fee”). All
payments made hereunder shall be free and clear of all taxes, fees, deductions
or set-offs of whatever kind.

In the event that TACOM exercises any of the options on the ILAV Contract
(“Option Vehicles”) and the Parties agree that BAE will manufacture more than
50% of any Option Vehicles, then BAE shall pay FPI a fully earned, nonrefundable
license fee of $16,500 for each of the Subcontract Vehicles that would have been
produced by FPI under the Subcontract but manufactured by BAE under the ILAV
Contract (“Additional License Fee”).

The License Agreement fees shall become due on the last day of each calendar
month in respect of all ILAV Vehicles accepted by the U.S. Government customer
during such month. Acceptance shall be evidenced by a DD

2


--------------------------------------------------------------------------------




Form 250, executed by the authorized agent or employee of the U.S. Government.
BAE shall provide to FPI no later than the 5th business day following the end of
each calendar month a report setting out the number of ILAV Vehicles
manufactured during the preceding month and the number of ILAV Vehicles accepted
during the preceding month, including their hull numbers or other identifying
mark and a calculation of the amount of the License Agreement Fees payable in
respect of such deliveries. BAE shall include payment of the License Agreement
Fees in respect of such deliveries together with such report.

Without limiting in any way FPI’s remedies elsewhere contained in this License
Agreement, BAE shall pay FPI interest on all overdue payments due to FPI under
this License Agreement at the rate of two percent (2%) per month. The payment of
such interest shall not replace any of FPI’s other rights under this License
Agreement or at law resulting from BAE’s default by failure to pay any amount
due.

BAE will maintain accurate records of all ILAV Vehicle production and deliveries
with respect to which License Agreement Fees are payable under this section, and
will make such record available to FPI for examination and copying, on
reasonable notice, during normal business hours. BAE will also furnish copies of
such records to FPI upon request. FPI will treat as confidential all and any
information obtained by FPI or its representatives from BAE under this clause
and will not disclose any such information to any third party except as required
by law.

In the event that FPI’s Subcontract is terminated for default after FPI
materially fails to perform any of its obligations under the Subcontract which
is capable of being cured and such failure continues for a period of 10 calendar
days after FPI receives written notice of default, BAE shall pay FPI a fully
earned, nonrefundable license fee of $16,500 for each of the Subcontract
Vehicles that would have been produced by FPI under the Subcontract but
manufactured by BAE under the ILAV Contract (“Additional License Fee”). The
License Agreement Fee and any Additional License Fee shall be payable in respect
of all ILAV Vehicles delivered by BAE under the ILAV Contract whether or not the
Subcontract is in effect.

Effective Date and Duration

This License Agreement shall be effective as from the date of signing by both
parties (and provided that the Subcontract has been signed by both parties) and
shall remain in effect until the earliest of (i) completion of all the work
under the ILAV Contract (contract W56HZV-06-D-VB01) (ii) termination of this
agreement by FPI in the event of default by BAE as provided hereunder, or (iii)
termination of the Subcontract for convenience.

Representations & Warranties:

FPI shall use its best efforts to provide BAE with accurate TDP and Confidential
Information relating to the ILAV Vehicles but makes no warranty regarding the
accuracy of such TDP or Confidential Information or the ability of BAE to
manufacture the ILAV Vehicles based on such information, and FPI shall have no
liability to BAE with respect to the TDP or Confidential Information or the ILAV
Vehicles or the use thereof.

FPI warrants to BAE (i) that FPI owns or has the right to use the IP, TDP and
the Confidential Information and has paid or will pay any royalty or other fee
as required for such ownership or right of use (ii) the FPI may grant this
License Agreement to BAE and it may do so without the approval or consent of any
third party, (iii) that the grant of such license to BAE does not violate any
agreement binding upon or any obligation of FPI, and (iv) that none of the IP,
TDP or the Confidential Information violates or infringes any patent, copyright,
trademark, service mark or other right.

FPI will indemnify BAE against any liability and hold BAE harmless from any pay
any loss, damage, cost and expense (including, without limitation, legal fees)
which BAE incurs in connection with any breach of any of the warranties
hereunder or any claim by a third party alleging facts that would constitute a
breach of any of such warranties; provided, however, that this indemnity is
limited solely to liability, loss, damage, cost and expense arising out of
claims by third parties against the BAE, and FPI may, at its expense, defend any
such claim, FPI will not be liable to BAE for any cost or expense incurred by
BAE after FPI notifies BAE of its election. In any event, FPI will not be liable
for loss of profits or incidental or consequential damages.

3


--------------------------------------------------------------------------------




BAE will promptly notify FPI of any claim against BAE covered by FPI’s warranty
hereunder with full details of the claim. BAE will cooperate in the defense of
any such claim and will not settle the same without FPI’s written consent unless
BAE releases FPI from all of FPI’s obligations under this section with respect
to the claim.

EXCEPT AS PROVIDED HEREIN, THE LICENSE IS PROVIDED WITHOUT ANY WARRANTY OF ANY
KING. IN NO EVENT WILL FPI BE LIABLE FOR ANY DAMAGES, INCLUDING ANY LOST PROFITS
OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF THE IP,
TDP AND/OR THE CONFIDENTIAL INFORMATION, OR ARISING OUT OF THE PRODUCTION OF THE
ILAV VEHICLES, EVEN IF BAE HAS ADVISED FPI OF THE POSSIBILITY OF SUCH DAMAGES.

Protection of FPI’s Information:

In connection with the performance of the ILAV Contract, BAE may directly or
indirectly become aware of or obtain technical or commercial information and/or
documents of a confidential nature relating to FPI’s armored vehicles (including
by way of illustration and not limitation the Buffalo, the Cougar and the MUV-R)
FPI’s business operations and/or its business relationships (collectively all
such information and documents that are marked as confidential shall be referred
to as “FPI’s Company Information”). The parties agree to jointly mark any
information that has already been provided if FPI indicates to BAE that such
information is proprietary.

BAE shall protect and keep secret any and all Confidential Information and FPI’s
Company Information which it acquires, and shall not at any time whether during
the currency of this License Agreement or after its expiration or termination
without the prior written consent of FPI disclose, divulge, make known, or in
any way communicate, to any person in any part of the world, or permit or allow
any of its employees or agents to disclose, divulge, make known or in any way
communicate to any person in any part of the world, the Confidential Information
or FPI’s Company Information, other than to BAE’s own employees, suppliers,
subcontractors or consultants who need to know or use  such information for the
limited purpose of enabling BAE to exercise its rights or perform its
obligations under this License Agreement.

The foregoing shall not apply in the event that the Confidential Information or
FPI’s Company Information (i) was in the public domain at the time of disclosure
or thereafter enters the public domain through no breach of this or any other
Agreement by BAE; (ii) was, at the time of receipt, otherwise known to BAE
without restrictions as to use or disclosure; (iii) becomes known to BAE from a
source other than FPI without breach of this or any other Agreement by BAE; (iv)
is developed independently by BAE and without the reliance upon Confidential
Information or FPI’s Company Information disclosed hereunder, or (v) is
disclosed with the written approval of FPI.

BAE acknowledges that the Confidential Information and FPI’s Company Information
is and will be disclosed to it on the express condition that it be used only for
the limited and specific purpose of BAE exercising its rights and performing its
obligations under this License Agreement and BAE will not otherwise use or
attempt to use any of the Confidential Information or FPI’s Company Information
for its own advantage or gain directly or indirectly. BAE shall not use or
attempt to use any of the Confidential Information or FPI’s Company Information
in any manner which may cause or be calculated to cause injury or loss
(including injury or loss of or to, goodwill, customer confidence, commercial
relationships or intellectual property rights) to FPI or any company related to
FPI. BAE shall not copy the Confidential Information or FPI’s Company
Information or allow it to be copied in whole or in part except as required
under this agreement, without the prior written consent of FPI.

BAE shall take or cause to be taken such reasonable precautions as may be
necessary to maintain the secrecy and confidentiality of the Confidential
Information and FPI’s Company Information and to prevent its disclosure,
including ensuring that each employee, sub-contractor or consultant of BAE who
comes into possession of the Confidential Information or FPI’s Company
Information or any part of it enters into a confidentiality agreement in favor
of FPI binding the employee, sub-contractor or consultant to kept the
Confidential Information secret and confidential, in terms substantially the
same as the provisions hereof.

Subject only to the provisions hereof, BAE will immediately upon demand, either
deliver up to FPI or destroy (and certify to FPI the proper destruction of) all
material (whether documents, microfilm, magnetic tape, cassette or disk,
computer software, laser disk, or any other medium of storing or recording
information) comprising or containing any of the Confidential Information and
FPI’s Company Information, including any and all copies in whole or in

4


--------------------------------------------------------------------------------




part thereof and any material on which BAE has itself recorded or stored in any
form the Confidential Information or FPI’s Company Information or any part of
it.

Nothing herein will prevent the disclosure of information that is required to be
disclosed in order to comply with any applicable law or legally binding order of
any court, government, semi-government authority or administrative or judicial
body, provided that BAE:

·         informs FPI in writing, with as much advance notice as possible, of
the proposed disclosure, giving full details of the circumstances of the
proposed disclosure and of the relevant information to be disclosed;

·         gives FPI a reasonable opportunity to challenge the proposed
disclosure in a court of law or other appropriate body;

·         furnishes only that portion of the Confidential Information or FPI’s
Company Information which it is advised by written opinion of its legal counsel
is legally required to be disclosed; and

·         exercises its best efforts to obtain reliable assurances that
confidential treatment will be accorded to the Confidential Information.

The obligations hereunder relating to the treatment of the Confidential
Information and FPI’s Company Information shall survive the termination of this
agreement for a period of three years.

Protection of BAE’s Information:

In connection with the performance of the ILAV Contract, FPI may directly or
indirectly become aware of or obtain technical or commercial information and/or
documents of a confidential nature relating to BAE’s armored vehicles (including
by way of illustration and not limitation the Bradley, the M109 Self-Propelled
Howitzer, the M88 Recovery Vehicle and the Amphibious Assault Vehicle). BAE’s
business operations and/or its business relationships (collectively all such
information and documents that are marked as confidential shall be referred to
as “BAE’s Company Information”).

FPI shall protect and keep secret any and all BAE’s proprietary and/or
confidential information and BAE’s Company Information which it acquires, and
shall not at any time whether during the currency of this License Agreement or
after its expiration or termination without the prior written consent of BAE
disclose, divulge, make known, or in any way communicate, to any person in any
part of the world, or permit or allow any of its employees or agents to
disclose, divulge, make known or in any way communicate to any person in any
part of the world, the BAE’s proprietary and/or confidential information or
BAE’s Company Information, other that to FPI’s own employees, suppliers,
subcontractors or consultants who need to know or use such information for the
limited purpose of enabling FPI to exercise its rights or perform its
obligations under this License Agreement.

The forgoing shall not apply in the event that the Confidential Information or
BAE’s Company Information (i) was in the public domain at the time of disclosure
or thereafter enters the public domain through no breach of this or any other
Agreement by FPI; (ii) was, at the time of receipt, otherwise known to FPI
without restrictions as to use or disclosure; (iii) becomes known to FPI from a
source other than BAE without breach of this or any other Agreement by FPI; (iv)
is developed independently by FPI and without the reliance upon BAE’s
proprietary and/or confidential information or BAE’s Company Information
disclosed hereunder, or (v) is disclosed with the written approval of BAE.

FPI acknowledges that the BAE’s proprietary and/or confidential information and
BAE’s Company Information is and will be disclosed to it on the express
condition that it be used only for the limited and specific purpose of FPI
exercising its rights and performing its obligations under this License
Agreement and FPI will not otherwise use or attempt to use any of the BAE’s
proprietary and/or confidential information or BAE’s Company Information for its
own advantage or gain directly or indirectly. FPI shall not use or attempt to
use any of the BAE’s proprietary and/or confidential information or BAE’s
Company Information in any manner which may cause or be calculated to cause
injury or loss (including injury or loss of or to, goodwill, customer
confidence, commercial relationships or intellectual property rights) to BAE or
any company related to BAE. FPI shall not copy the BAE’s proprietary and/or
confidential information or BAE’s Company Information or allow it to be copied
in whole or in party except as required under this agreement, without the prior
written consent of BAE.

5


--------------------------------------------------------------------------------




FPI shall take or cause to be taken such reasonable precautions as may be
necessary to maintain the secrecy and confidentiality of the BAE’s proprietary
and/or confidential information and BAE’s Company Information and to prevent its
disclosure, including ensuring that each employee, sub-contractor or consultant
of FPI who comes into possession of the BAE’s proprietary and/or confidential
information or BAE’s Company Information or any part of it enters into a
confidentiality agreement in favor of BAE binding the employee, sub-contractor
or consultant to kept the BAE’s proprietary and/or confidential information
secret and confidential, in terms substantially the same as the provisions
hereof.

Subject only to the provisions hereof, FPI will immediately upon demand, either
deliver up to BAE or destroy (and certify to BAE the proper destruction of) all
material (whether documents, microfilm, magnetic tape, cassette or disk,
computer software, laser disk, or any other medium of storing or recording
information) comprising or containing any of the BAE’s proprietary and/or
confidential information and BAE’s Company Information, including any and all
copies in whole or in part thereof and any material on which FPI has itself
recorded or stored in any form the BAE’s proprietary and/or confidential
information or BAE’s Company Information or BAE’s Company Information or any
part of it.

Nothing herein will prevent the disclosure of information that is required to be
disclosed in order to comply with any applicable law or legally binding order of
any court, government, semi-government authority or administrative or judicial
body, provided that FPI:

·         Informs BAE in writing, with as much advance notice as possible, of
the proposed disclosure, giving full details of the circumstances of the
proposed disclosure and of the relevant information to be disclosed;

·         Gives BAE a reasonable opportunity to challenge the proposed
disclosure in a court of law or other appropriate body;

·         Furnishes only that portion of the BAE’s proprietary and/or
confidential information or BAE’s Company Information which it is advised by
written opinion of its legal counsel is legally required to be disclosed; and

·         Exercises its best efforts to obtain reliable assurances that
confidential treatment will be accorded to the BAE’s proprietary and/or
confidential information.

The obligations hereunder relating to the treatment of the BAE’s proprietary
and/or confidential information and BAE’s Company Information shall survive the
termination of this agreement for a period of three years.

Infringements & Exclusions:

Each party shall notify the other immediately of any actual, suspected or
anticipated infringement of the IP or any misuse of the Confidential Information
of which it becomes aware. The notification shall contain suggestions as to the
damage or potential damage which either or both parties are then suffering or
are likely to suffer from such an infringement or misuse.

FPI may in its absolute discretion determine whether or not to take legal or
other action against any third party for an actual or threatened or suspected
infringement of the IP or any misuse of the Confidential Information, and if FPI
elects to take legal or other action FPI:

·         shall bear all costs of the action;

·         shall have sole control over the form and conduct of such action;

·         may settle, compromise or discontinue the action as it thinks fit;

·         shall be entitled to any award of costs and/or damages made in
relation to such action; and

·         shall indemnify BAE against any costs or damages for which BAE may
become liable as a result of the proceedings provided that BAE has not
authorized or contributed to the acts giving rise to the liability.

6


--------------------------------------------------------------------------------




BAE will give FPI all authority, information and assistance requested by FPI to
assist it to initiate, litigate, settle or compromise any proceedings by FPI in
respect of any such infringement or misuse.

Default by BAE:

If BAE breaches any of the restrictions on use of the License Agreement or the
obligations relating to the protection of IP, TDP, Improvements, Confidential
Information or FPI’s Company Information, or if BAE fails to pay when due any
amount owing under this License Agreement and such failure continues for a
period of ten (10) calendar days, or if BAE fails to perform any of its other
obligations under this License Agreement or materially fails to perform any of
its obligations under the Subcontract which is capable of being cured and such
failure continues for a period of ten (10) calendar days after BAE receives
written notice of the default, FPI may terminate this License Agreement upon
written notice to BAE of the termination. FPI’s rights under this Section are in
addition to, and are not a limitation on or in substitution for, any other
rights which FPI has by reason of any default, including, without limitation,
any claim for damages.

Post Termination-Expiration:

Expiration or termination of this License Agreement shall not relieve BAE of any
obligation to pay to FPI any license fees or other amount that had accrued prior
to such expiration or termination, and shall not relieve FPI from the obligation
to protect BAE’s Company Information or BAE’s obligation to protect IP, TDP,
Confidential Information, Improvements and FPI’s Company Information as provided
herein.

On the termination of this License Agreement for any reason, BAE shall:

·         immediately cease to use any of the IP, TDP, Improvements Confidential
Information, and/or FPI Company Information;

·         immediately stop manufacturing the ILAV Vehicles;

·         immediately deliver to FPI an inventory listing all ILAV Vehicles
manufactured pursuant to the terms of this License Agreement by BAE but as yet
undelivered; and

·         immediately deliver to FPI all material (whether drawings, prototypes,
or any other medium of storing or recording or embodying information) comprising
or containing any of the IP, TDP, Improvements, Confidential Information and FPI
Company Information, including any and all copies in whole or in part thereof
and any material on which BAE has recorded or stored in any form the
Confidential Information or any part of it.\

Restriction on Disclosure:

BAE acknowledges that the ILAV Vehicle is a defense article subject to
applicable Federal export and import regulations, including but not limited to,
the U.S. Arms Export Control Act, as amended (22 U.S.C. §§ 2751-2799), the
International Traffic in Arms Regulations, as amended (22 C.F.R. Part 120 et
seq.), the Export Administration Act, as amended (50 U.S.C. §§ 2401-2420), the
U.S. Export Administration Regulations, as amended (15 C.F.R. § 730 et seq.) and
the requirements of the National Industrial Security Program Operating Manual
(“NISPOM”). BAE (and its subcontractors, vendors and suppliers) shall not
export, disclose, furnish or otherwise provide any technical information or
services relating to the ILAV to any foreign person or entity, whether within
the U.S. or abroad, without obtaining in advance FPI’s prior approval and (if
required) appropriate U.S. Government export authorization.

Miscellaneous:

Notices. All communications and notices under or in connection with this License
Agreement shall be in writing and shall be mailed by certified mail, return
receipt requested, postage prepaid, or personally delivered or telefaxed. All
such communications shall be mailed or delivered to the appropriate address or
telefax number set forth on the signature page hereof. Any notice so mailed
shall be deemed to be given two (2) business days after when so mailed, and any
notice so delivered shall be deemed to be given when receipted for by, or
actually received by, an authorized officer of BAE or FPI, as the case may be.

7


--------------------------------------------------------------------------------




Other License Agreements.  This License Agreement replaces and supersedes all
prior agreements and understandings between the parties in respect of the
subject matter set forth herein, including the interim letter of authority
issued by FPI to BAE dated June 21, 2006. This License Agreement is intended to
enable BAE to perform the work required under the ILAV Contract and is executed
in conjunction with and as a condition precedent to the Subcontract. In the
event of any conflict between this License Agreement and the Subcontract, this
License Agreement shall prevail.

Assignment.  Either party may transfer and assign its rights and obligations
under this License Agreement to any entity which succeeds to its business and
assets by acquisition, merger or consolidation or which purchases the business
and all or substantially all of the assets of the transferor. Except as so
provided, neither party may transfer or assign any of its rights and obligations
under this License Agreement without the written consent of the other party.

Indemnity.  BAE agrees to indemnify FPI and its officers, directors, employees,
representatives, assigns, successors and affiliates (each an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all, claims,
damages, liabilities and related costs and expenses to third parties asserting
or alleging personal injury arising from the operation or use of the ILAV
Vehicles licensed hereunder, including reasonable attorneys’ fees, incurred by
or asserted against any Indemnitee.

GOVERNING LAW AND FORUM; WAIVER OF JURY TRIAL.   THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED UNDER THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD FOR ANY PROVISIONS THEREOF RELATING TO CONFLICT OF LAWS. THE
PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMIT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS; (B)
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT, ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN ANY SUCH COURT; AND (C) WAIVE ANY OBJECTION ANY OF THEM MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. ANY
JUDICIAL PROCEEDING BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER SECURITY INSTRUMENT SHALL BE BROUGHT ONLY IN A
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY AND STATE
OF NEW YORK. EACH OF BAE AND FPI WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS. BAE ACKNOWLEDGES AND AGREES THAT
ANY BREACH OF THIS LICENSE AGREEMENT COULD CAUSE IRREPARABLE DAMAGE OR LOSS TO
FPI FOR WHICH MONETARY DAMAGES WOULD BE INSUFFICIENT, THUS BAE AGREES THAT IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE HEREUNDER, FPI SHALL HAVE THE RIGHT TO
INJUNCTIVE RELIEF, IN THE EVENT OF ANY ACTUAL OR THREATENED BREACH HEREOF.

Invalidity.  If one or more of the provisions of this License Agreement shall be
held invalid, illegal, or unenforceable, such holding shall not affect any other
provision of this document.

Survival of License Agreement. All representations, warranties, covenants, and
agreements contained herein shall bind BAE and its successors and assigns, and
shall inure to the benefit of FPI and its successors and assigns.

Waivers.  Rights and remedies of FPI hereunder are cumulative, and the exercise
or partial exercise of any right or remedy shall not preclude the exercise of
any other right or remedy. No failure to exercise and no delay in exercising any
power or right under this License Agreement shall operate as a waiver thereof.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written. The parties agree that this License
Agreement may be signed in counter-part copies and that facsimile copies of such
counterparts shall be binding upon the parties to the same extent as the
originals.

8


--------------------------------------------------------------------------------




 

FORCE PROTECTION INDUSTRIES, INC.

 

By:

  /s/ Raymond Pollard

 

Name: Raymond Pollard

Title: Chief Operating Officer

 

Date:

July 24, 2006

 

 

 

BAE SYSTEMS LAND & ARMAMENTS L.P.

Ground Systems Division

 

By:

/s/ S. Rajagopal

 

Name: S. Rajagopal

Title: V.P. and General Manager

 

Date:

July 24, 2006

 

 

9


--------------------------------------------------------------------------------